1    Guido Saveri (22349)
        guido@saveri.com
2    R. Alexander Saveri (173102)
        rick@saveri.com
3    Geoffrey C. Rushing (126910)
        grushing@saveri.com
4    Cadio Zirpoli (179108)
        cadio@saveri.com
5    Matthew D. Heaphy (227224)
        mheaphy@saveri.com
6    SAVERI & SAVERI, INC.
     706 Sansome Street
7    San Francisco, CA 94111
     Telephone: (415) 217-6810
8    Facsimile: (415) 217-6813
9    Lead Counsel for Direct Purchaser Plaintiffs
10
11                               UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
13                                   SAN FRANCISCO DIVISION
14   IN RE: CATHODE RAY TUBE (CRT)                  Master File No. 07-CV-5944-JST
     ANTITRUST LITIGATION
15   ____________________________________           MDL No. 1917
16   This Document Relates to:                      STIPULATION AND [PROPOSED] ORDER
                                                    RE TRANSLATION PROTOCOL
17
     ALL DIRECT PURCHASER ACTIONS
                                                    Judge:     Honorable Jon S. Tigar
18

19

20
21

22

23

24
25

26

27
28

                   STIPULATION AND [PROPOSED] ORDER RE TRANSLATION PROTOCOL;
                                     Master File No. 07-CV-5944-JST
1            Direct Purchaser Plaintiffs (“DPPs”) and Defendants Irico Display Devices Co., Ltd. and

2    Irico Group Corporation (together, the “Irico Defendants” or “Irico”), by and through the
3    undersigned counsel, hereby stipulate as follows:

4            WHEREAS, the Irico Defendants have submitted several hundred pages of translated

5    documents in connection with their two motions to dismiss filed on July 18, 2018 (ECF Nos. 5312,

6    5313) (“Motions”);
7            WHEREAS, in many cases, only a small portion of a document is relevant to the matters at

8    issue in the Motions;

9            WHEREAS, the parties wish to avoid the significant time and expense associated with
10   reviewing for accuracy the portions of the translated documents not at issue, objecting to
11   inaccuracies, and resolving those objections;

12           WHEREAS, the parties may agree on adjustments to the translation protocol, set forth in
13   section XVI of the Court’s Order re Discovery and Case Management Protocol, ECF No. 1128

14   (Apr. 3, 2012), to promote efficiency or fairness;
15           WHEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between counsel

16   for DPPs and the Irico Defendants:
17           1.      DPPs will serve objections to translations relied upon in Irico’s opening briefs in a
18   separate document on or before the due date for DPPs’ opposition to the motions to dismiss.

19           2.      Irico will serve objections to translations relied upon in DPPs’ opposition briefs in a

20   separate document on or before the due date for Irico’s reply briefs.
21           3.      DPPs will serve objections to translations relied upon in Irico’s reply briefs in a

22   separate document within thirty (30) days after Irico’s reply briefs are filed.

23           4.       Objections to translations are only necessary for the relevant portions of documents

24   upon which either party relies, with parties reserving the right to object to any other portions of the
25   translations at a later date.

26           5.      The Indirect Purchaser Plaintiffs are not required to serve initial translation

27   objections at this time but will participate in the objection resolution process.
28
                                                          2
                     STIPULATION AND [PROPOSED] ORDER RE TRANSLATION PROTOCOL;
                                       Master File No. 07-CV-5944-JST
1           6.      The parties will meet and confer with regard to the procedure to resolve any

2    objections and final resolution to objections requiring approval from all parties.
3    Dated: October 3, 2018

4    /s/ R. Alexander Saveri                               /s/ Stuart C. Plunkett
     Guido Saveri (22349)                                  John Taladay (pro hac vice)
5    R. Alexander Saveri (173102)                          john.taladay@bakerbotts.com
     Geoffrey C. Rushing (126910)                          Erik T. Koons (pro hac vice)
6    Cadio Zirpoli (179108)                                erik.koons@bakerbotts.com
     Matthew D. Heaphy (227224)                            BAKER BOTTS LLP
7    SAVERI & SAVERI, INC.                                 1299 Pennsylvania Ave., NW
     706 Sansome Street                                    Washington, D.C. 20004
8    San Francisco, CA 94111                               Telephone: 202.639.7700
     Telephone: (415) 217-6810                             Facsimile: 202.639.7890
9    Facsimile: (415) 217-6813
                                                           Stuart C. Plunkett (State Bar No. 187971)
10   Lead Counsel for Direct Purchaser Plaintiffs          stuart.plunkett@bakerbotts.com
                                                           BAKER BOTTS LLP
11                                                         101 California Street, Suite 3070
                                                           San Francisco, California 94111
12                                                         Telephone: (415) 291-6200
                                                           Facsimile: (415) 291-6300
13
                                                           Attorneys for Defendants Irico Group Corp.
14                                                         and Irico Display Devices Co., Ltd.
15

16
17   PURSUANT TO STIPULATION, IT IS SO ORDERED.
18

19           October 9, 2018
     Dated: ___________________                    By: ___________________________
                                                          Jon S. Tigar
20                                                        United States District Judge
21

22

23

24
25

26

27
28
                                                       3
                    STIPULATION AND [PROPOSED] ORDER RE TRANSLATION PROTOCOL;
                                      Master File No. 07-CV-5944-JST
